Title: To George Washington from William Lord Stirling Alexander, 18 December 1782
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Dear Sir
                            Albany December 18th 1782.
                        
                        On the 16th I was honord with the receipt of your Excellency’s letter of the 9th with the enclosures there in
                            mentioned. after fully Considering the busyness; I concluded it would be best to Commit the Management of it to Lt Colonel
                            Olney who is at Saratoga, and will best know which of his Officers are the most proper for the interprize; the enclosed
                            letter which went off Yesterday contains such Matters as occured to me as necessary to say to him on the Occasion. Your
                            Excellency will perceive that I have desired the party to return by way of Kinderhook I did it as much the Safest route by
                            which they Could retreat; when they are once there it would be best to let them proceed immediately to Head Qrs Newburgh,
                            and if your Excellency has no particular objections to it I will give such directions to be delivered to the Officer on
                            his Arrival at Kinderhook. I have the honor to be your Excellency’s Most Obedient and Most Humble Servant
                        
                            Stirling,
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Albany Decr 17th 1782
                            
                            I yesterday received a Letter from His Excellency the Commander in Chief, on a subject you will best
                                understand by reading that Letter, of which I now enclose you a Copy, as well for that purpose as to inform your mind
                                fully how delicately His Excellency wishes this business should be handled. The Execution requires the utmost
                                dexterity and secrecy, and from every circumstance I cannot commit the direction to a more proper person than
                                yourself.
                            I think the detachment need not exceed a Captain two Subs. and fifty privates, but if you think any less
                                number sufficient I leave it to your discretion. There are at present a number of deserters from the Continental Army
                                dispers’d over the Country call’d the Grants, the apprehending of whom would be of signal service to the public, on
                                this occasion will serve as an excellent blind to the main object of the expedition. The party should be furnished
                                with actual orders to take and secure those deserters; none of them except the commanding Officer need to know of any
                                other design, they may give out that they are going as far as Connecticut River or perhaps as high as Cahos, but they
                                must take care their routs naturally lead to the habitations of the two men wanted, and at a proper distance on this
                                side of them should divide into two parties, and to manage their march as to arrive at the two
                                houses nearly at the same time and the moment they have made their stroke to push off South into the Massachusetts
                                State where I believe they will find the people more friendly to them, especially when they come to understand how
                                high the crimes are, for which these men are apprehended, which may then be freely communicated to them, however no
                                such confidence is to be plac’d in them as may endanger the escape or rescue of the prisoners. The Officer and his
                                party will then proceed Southwesterly ’till they come about East of Kinderhook, cross the River there, and come up on
                                the West side to this place. In passing through the grants if the party should be in the vicinity of Mr Chittendon or
                                any of their magistrates, it will be best for an Officer to wait on them, inform them of their design of apprehending
                                deserters and ask their advice and assistance necessary to effect their people and to prevail on
                                them to furnish them with Sleighs and horses, for which they shall be paid in Cash or Morris’s Notes.
                            It would be best if the party could take six or eight Sleighs with them. The Officer should as early as
                                possible give you information of the event of his attempt if it has succeeded or the intent of it fully discovered you
                                will immediately forward the enclos’d Letter to Mr Chittenden. I am Your &c.
                        
                        
                    